DETAILED ACTION
This Office Action is responsive to application number 16/950,794 FABRIC CHILDREN’S WADING POOL AND METHOD OF USE, filed on 11/17/2020. Claims 1-17 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US Pub. 2014/0137320) in view of Hayes (US Pub. 2004/0058603).
Regarding claim 1 Taylor shows a portable fabric wading pool (10) comprising: a base (22, 26) comprising water-resistant woven fabric (¶ [0018, 0021]; marine canvas would be considered as woven); a stabilizer (38) comprising; and wherein the stabilizer is affixed to an edge of the base (at 24).   But Taylor fails to specifically show that the base fabric has a denier of at least 400 and the stabilizer fabric is less than 400 denier.  However, Hayes details woven fabric materials that are used for retaining pools of water (¶ [0009]; pond or pit liner).  Hayes details the material is usually between 100 and 1800 denier (¶ [0087]; at least 400; and under 400 denier]).  Hayes details that the fabric is light, tear resistant, wear-resistant, waterproof, and flexible (¶ [0041]).  Therefore it 
Regarding claim 4 Taylor as combined shows the wading pool of claim 1 wherein the base further comprises a water-resistant coating (Taylor ¶ [0018]; Hayes abstract; ¶ [0134]).  
Regarding claim 5 Taylor as combined shows the wading pool of claim 4 wherein the water resistant coating is selected from the group consisting of: polyurethane (Hayes ¶ [0037]) and pigment urethane.  
Regarding claim 8 Taylor as combined shows the portable fabric wading pool of claim 1 but fails to specifically show wherein the base and the stabilizer are different colors.  However, Taylor suggests that the outer cover (62) may be made in a variety of . 
Claims 2, 3, 6, 7 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US Pub. 2014/0137320) in view of Hayes (US Pub. 2004/0058603) in view of Wares (US 9,518,399).
Regarding claims 2 and 3 Taylor as combined shows the wading pool of claim 1, but fails to show wherein the stabilizer further comprises a plurality of sand anchors and wherein each of the plurality of sand anchors comprise a pocket.  However, Wares shows a children’s pool device with sand anchors (16).  Wares shows where each of the sand anchors (16) is a pocket (28 shown at 34).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor as combined to include sand anchors with pockets for the purpose filling with sand for holding the device down in windy beach conditions as shown by Wares. 
Regarding claims 6 and 7 Taylor as combined shows the wading pool of claim 1 further comprising waterproof fabric bag, into which a user can fold and store the entire wading pool (70, 72 Fig. 4-5).  But Taylor fails to show the bag is separate.  However, Wares shows a pool with a separate waterproof bag (50).  Wares details that a separate bag can then be used as a bucket to fill the pool (note, col. 6, lines 7-15) Therefore it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 9 Taylor show a method of making a portable fabric wading pool comprising: selecting a first water-resistant woven fabric (22, 26); selecting a second woven fabric (38); cutting a pool base from the first water-resistant woven fabric (22, 26); cutting a stabilizer from the second woven fabric (38); affixing the stabilizer to an edge of the pool base (¶ [0018]). But Taylor fails to specifically show that the base fabric has a denier of at least 400 and the stabilizer fabric is less than 400 denier.  However, Hayes details woven fabric materials that are used for retaining pools of water (¶ [0009]; pond or pit liner).  Hayes details the material is usually between 100 and 1800 denier (¶ [0087]; at least 400; and under 400 denier]).  Hayes details that the fabric is light, tear resistant, wear-resistant, waterproof, and flexible (¶ [0041]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor to include fabrics between 100 and 1800 denier range for the device for the lightweight, tear resistant, waterproof and flexible nature of the fabric for making a wading pool.  Further, it is common sense that the higher the denier the more expensive the fabric would be to manufacture and to purchase as the thread count is higher (more material required), but is also more tear resistant, durable and water proof.  Therefore, for the base of the pool is makes common sense to use a higher denier so that the device is most durable where the child sits in and plays with toys in the pool.  In order to save money in manufacturing and keep the device lighter in weight it makes common sense to use fabric with less denier 
Taylor fails to show wherein the stabilizer further comprises a plurality of sand anchors and wherein each of the plurality of sand anchors comprise a pocket.  However, Wares shows a children’s pool device with sand anchors (16).  Wares shows where each of the sand anchors (16) is a pocket (28 shown at 34).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor as combined to include sand anchors with pockets for the purpose filling with sand for holding the device down in windy beach conditions as shown by Wares.
Regarding claim 10 Taylor show the method of claim 6 wherein the base further comprises a water-resistant coating (Taylor ¶ [0018]; Hayes abstract; ¶ [0134]).  
Regarding claim 11
Regarding claims 12 Taylor show the method of claim 9 wherein the base further comprises a water-resistant coating (Taylor ¶ [0018]; Hayes abstract; ¶ [0134]).  
Regarding claim 13 Taylor show the method of claim 12, wherein the water resistant coating is selected from the group consisting of: polyurethane (Hayes ¶ [0037]) and pigment urethane.
Regarding claims 14 and 15 Taylor show the method of claim 9 further comprising: a waterproof fabric bag, into which a user can fold and store the entire wading pool (70, 72 Fig. 4-5).  But Taylor fails to show the bag is separate.  However, Wares shows a pool with a separate waterproof bag (50).  Wares details that a separate bag can then be used as a bucket to fill the pool (note, col. 6, lines 7-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor to optionally include having the integral bag be separate for the purpose of using the separate bag as a bucket as shown by Wares.
Regarding claim 16 Taylor shows a portable fabric wading pool (10) comprising: a base (22, 26) comprising water-resistant woven fabric (¶ [0018, 0021]; marine canvas would be considered as woven); a stabilizer (38) comprising; and wherein the stabilizer is affixed to an edge of the base (at 24).   But Taylor fails to specifically show that the base fabric has a denier of at least 400 and the stabilizer fabric is less than 400 denier.  However, Hayes details woven fabric materials that are used for retaining pools of water (¶ [0009]; pond or pit liner).  Hayes details the material is usually between 100 and 1800 denier (¶ [0087]; at least 400; and under 400 denier]).  Hayes details that the fabric is light, tear resistant, wear-resistant, waterproof, and flexible (¶ [0041]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date 
Taylor fails to show wherein the stabilizer further comprises a plurality of sand anchors and wherein each of the plurality of sand anchors comprise a pocket.  However, Wares shows a children’s pool device with sand anchors (16).  Wares shows where each of the sand anchors (16) is a pocket (28 shown at 34).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor as combined to include sand anchors with pockets for the purpose filling with sand for holding the device down in windy beach conditions as shown by Wares.
Taylor as combined further show wherein the method of using comprises: digging a hole in a sandy surface (¶ [0008, 0015]), wherein the hole is approximately the same 
Regarding claim 17 Taylor shows the method of claim 16, further comprising waterproof fabric bag, into which a user can fold and store the entire wading pool (70, 72 Fig. 4-5).  But Taylor fails to show the bag is separate.  However, Wares shows a pool with a separate waterproof bag (50).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor to optionally include having the integral bag be separate for the purpose of using another known method of bagging the device as shown by Wares
Taylor as combined with Wares shown and the step of placing water in the base further comprises using the waterproof fabric bag to transport water from a water source to the wading pool (note, col. 6, lines 7-15). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,837,188. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Junquet (US Pub. 2012/0023655) shows the general state of the art of a beach pool.  Queli et al. (US D587,332) shows the general state of the art of a portable pool kit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        12/2/2021